ORDER
This matter have been duly presented pursuant to Rule 1:20-10(b), following a granting of a motion for discipline by consent in DRB 15-395 of HAE YEON BAIK of PHILADELPHIA, PENNSYLVANIA, who was admitted to the bar of the Commonwealth of Pennsylvania in 1994;
And the Office of Attorney Ethics having proceeded with this disciplinary matter pursuant to RPC 8.5(a), which provides that a lawyer not admitted in this jurisdiction is subject to the disciplinary authority of this jurisdiction if the lawyer provides or offers to provide any legal services in this jurisdiction;
And the Office of Attorney Ethics and respondent having signed a stipulation of discipline by consent in which it was agreed that respondent violated RPC 1.5(a) (unreasonable fee), RPC 1.5(b) (failure to set forth in writing the basis or rate of a fee), RPC 1.15(a) (failure to hold a client’s property separate from the lawyer’s own property, to keep funds in a separate account in a New Jersey bank, and to keep such records for seven years), RPC 1.15(c) (failure to keep separate property in which the lawyer and another person claim interests), RPC 1.15(d) (failure to comply with the Rule 1:21-6 recordkeeping rules), RPC 5.5(a)(1) (unauthorized practice of law), RPC 5.5(b) (failure to meet the criteria for the lawful practice of law in New Jersey), RPC 7.1(a)(1) (a lawyer shall not make false or misleading communications about the lawyer, the lawyer’s services, or any matter in which the lawyer has or seeks a professional involvement), and RPC 8.4(b) (a criminal act that reflects adversely on the lawyer’s honesty, trustworthiness and fitness as a lawyer), as well as Rule 1:21-6 (recordkeeping) and N.J.S.A. 2C:21-22;
*261And the parties having agreed that respondent’s conduct violated RPC 1.5(a), RPC 1.5(b), RPC 1.15(a), RPC 1.15(c), and (d), RPC 5.5(a)(1), RPC 8.4(b), Rule l:21-6(a-c) and (i), and N.J.S.A. 2C:21-11, and that said conduct warrants a reprimand or lesser discipline
And the Disciplinary Review Board having found no clear and convincing evidence to support the stipulated violations of RPC 1.5(a), RPC 5.5(b) and RPC 7.1(a), and having dismissed those violations, and having further determined that a reprimand is the appropriate discipline for respondent’s unethical conduct and having granted the motion for discipline by consent in District Docket No. XIV-2014-0040E;
And the Disciplinary Review Board having submitted the record of the proceedings to the Clerk of the Supreme Court for the entry of an order of discipline in accordance with Rule l:20-16(e);
And good cause appearing;
It is ORDERED that HAE YEON BAIK of PHILADELPHIA, PENNSYLVANIA is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.